DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 11/09/2018 is acknowledged. This amendment amended the specification and claims 1-14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces the element “a passive control element” in line 1.  Claim 1, line 3 then introduces the element “a passive control element”.  It is unclear if the “passive control element” in line 3 is referring to the “passive control element” in line 1 or is a separate “passive control element”.
Claim 1 introduces the element “a control unit” in line 4.  Claim 4 (dependent from claim 1) then introduces the element “at least one control unit” in line 3.  It is unclear if the “control unit” in claim 4 is referring to the “control unit” in claim 1 or is a separate “control unit”.
Claim 1 introduces the element “a passive control element” in line 1.  Claim 2 then introduces the element “a passive control element”.  It is unclear if the “passive control element” in claim 2 is referring to the “passive control element” in claim 1 or is a separate “passive control element”.
Claim 1 introduces the element “a passive control element” in line 1.  Claim 3 then introduces the element “a passive control element”.  It is unclear if the “passive control element” in claim 3 is referring to the “passive control element” in claim 1 or is a separate “passive control element”.
Claim 1 introduces the element “a passive control element” in line 1.  Claim 4 (dependent from claim 1) then introduces the element “at least one passive control element” in lines 3-4.  It is unclear if the “passive control element” in claim 4 is referring to the “passive control element” in claim 1 or is a separate “passive control element”.
Claim 1 introduces the element “an active fastening area” in lines 3-4.  Claim 4 (dependent from claim 1) then introduces the element “at least one active fastening area” in line 5.  It is unclear if the “active fastening area” in claim 4 is referring to the “active fastening area” in claim 1 or is a separate “active fastening area”.
Claim 1 introduces the element “a passive control element” in line 1.  Claim 12 then introduces the element “a passive control element”.  It is unclear if the “passive control element” in claim 12 is referring to the “passive control element” in claim 1 or is a separate “passive control element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorokin et al. (DE 10 2014 218 504 A1; Machine Translation of Description ‘MTD’).
With respect to claims 1 and 4, Sorokin et al. discloses a device (fig. 1) allowing the implementation of a method for customizing a passive control element (2a-2c) of a vehicle function (MTD paragraph 27), wherein the method implements: a step of non-permanently fastening (MTD paragraphs 10, 26) a passive control element (2a-2c) in an active fastening area (fig. 1, MTD paragraphs 10, 20, 25, 29) of said vehicle, in electronic connection with a control unit (MTD paragraph 13); and a step of defining a function (MTD paragraphs 8, 22, 27, 30) associated with the control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)
With respect to claims 2 and 13, Sorokin et al. discloses a step of modifying the function (MTD paragraphs 8, 22, 27) associated with the passive control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)
With respect to claims 3, 8, 12 and 14-15, Sorokin et al. discloses a step of repositioning (MTD paragraphs 10, 14, 26) said passive control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al. in view of Waeller et al. (DE 10 2010 010 574 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 5 and 16, Sorokin et al. discloses using a display surface with capacitive effects (MTD paragraph 8) but is silent regarding a film.  Waeller et al. teaches of at least one active fastening area comprises a printed capacitive film (4; MTD paragraph 29).  (Figs. 1-10f, MTD paragraphs 5-42.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Waeller et al. into the invention of Sorokin et al. in order to accurately operate infotainment systems or setting functions of the vehicle.  (MTD paragraph 16.)
With respect to claims 6 and 17, Sorokin et al., as modified, discloses the capacitive film (taught by Waeller et al.) is disposed on a face of a trim panel (MTD paragraph 10).  (Fig. 1, MTD paragraphs 6-32.)

Claims 7, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al. and Waeller et al., as applied to claims 1 and 4-6 above, and further in view of Sims et al. (US 2011/0147051), as cited by Applicant.
With respect to claims 7 and 18, Sorokin et al., as modified, is silent regarding positioning the capacitive film by overmolding.  Sims et al. teaches of the capacitive film is positioned by overmolding on the trim panel.  (Figs. 1-2, paragraphs 16-32, 37-46.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sims et al. into the invention of Sorokin et al., as modified, in order to improve the sensitivity and/or the reliability of the capacitive switch.  (Paragraph 46.)
With respect to claims 11 and 19, Sorokin et al., as modified, discloses the at least one passive control element (2a-2c) is repositionable (MTD paragraphs 10, 14, 26).  (Fig. 1, MTD paragraphs 6-32.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616